Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 1 of 9 Page ID #:46904



  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10       IN RE: FORD MOTOR CO. DPS6                Case No. ML-18-02814 AB (PVCx)
          POWERSHIFT TRANSMISSION
 11       PRODUCTS LIABILITY                        Case No. CV-18-01893 AB (FFMx)
          LITIGATION
 12                                                 ORDER GRANTING MOTION FOR
                                                    SUMMARY JUDGMENT
 13       THIS DOCUMENT RELATES TO:
 14       Jeff Hobart v. Ford Motor Co., et al.,
          CV-18-01893 AB (FFMx)
 15
 16
 17            Before the Court is Defendant Ford Motor Company’s (“Ford”) Motion for
 18   Summary Judgment (“Motion,” Dkt. No. 1012.)1 Plaintiff Jeff Hobart (“Plaintiff”)
 19   filed an opposition and Ford filed a reply. The Court heard oral argument on March
 20   12, 2021. The Motion is GRANTED.
 21       I.   BACKGROUND
 22            This is one of more than 1,000 member cases of the multidistrict litigation In re
 23   Ford Motor Co. DPS6 Powershift Transmission Prods. Liability Litig., Case No. 18-
 24   ML-02814, concerning allegedly defective DPS6 dual-clutch powershift transmissions
 25   installed in certain Ford vehicles. Like most of the plaintiffs in the MDL, Plaintiff
 26
 27   1
       The Motion was filed in the MDL, so the docket numbers refer to the MDL docket,
 28   unless otherwise noted.
                                             1.
Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 2 of 9 Page ID #:46905



  1   herein asserts claims for breach of express and implied warranties under the Song-
  2   Beverly Consumer Warranty Act, Cal. Civ. Code §§ 1790-1795.5 (“Song-Beverly” or
  3   “Act”) (Counts 1 and 2), along with a request for a civil penalty under the Act, and
  4   three claims for fraudulent inducement by concealment (Count 3), by intentional
  5   misrepresentation (Count 4), and by negligent misrepresentation (Count 5), along with
  6   a request for punitive damages, all arising out of an allegedly defective DPS6
  7   transmission with which his 2011 Ford Fiesta was equipped. See generally Complaint
  8   (Hobart Dkt. No. 1).
  9         Ford now moves for summary judgment on all claims. In his opposition,
 10   Plaintiff concedes judgment on his Song-Beverly Act claim for breach of the implied
 11   warranty, and on his claims for fraud by intentional and negligent misrepresentation,
 12   but opposes the Motion as to his Song-Beverly Act claim for breach of the express
 13   warranty, and his fraudulent omission claim.
 14         The Court previously addressed the dispositive issues in earlier orders entered
 15   in this MDL. See In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab.
 16   Lit., No. CV1706656ABFFMX, 2019 WL 6998668, at *4 (C.D. Cal. Sept. 5, 2019)
 17   (Order Re: Motions for Judgment on the Pleadings, discussing American Pipe tolling)
 18   and In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab. Litig., 483 F.
 19   Supp. 3d 838, 847-850 (C.D. Cal. 2020) (Order Granting Motion for Judgment on the
 20   Pleadings in Altamirano-Torres, discussing economic loss rule). The Court sees no
 21   reason to depart from the analysis set forth in those orders.
 22   II.   LEGAL STANDARD
 23         A motion for summary judgment must be granted when “the pleadings, the
 24   discovery and disclosure materials on file, and any affidavits show that there is no
 25   genuine issue as to any material fact and that the movant is entitled to judgment as a
 26   matter of law.” Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
 27   247–48 (1986). An issue of fact is “genuine” only if there is sufficient evidence for a
 28   reasonable fact finder to find for the non-moving party. Anderson, 477 U.S. at 248–
                                                 2.
Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 3 of 9 Page ID #:46906



  1   49. A fact is “material” if it may affect the outcome of the case. Id. at 248. The
  2   moving party bears the initial burden of identifying the elements of the claim or
  3   defense and evidence that it believes demonstrates the absence of an issue of material
  4   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the nonmoving party
  5   will have the burden of proof at trial, the movant can prevail merely by pointing out
  6   that there is an absence of evidence to support the nonmoving party’s case. Id. The
  7   nonmoving party then “must set forth specific facts showing that there is a genuine
  8   issue for trial.” Anderson, 477 U.S. at 248.
  9             “Where the record taken as a whole could not lead a rational trier of fact to find
 10   for the nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus.
 11   Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court must draw all
 12   reasonable inferences in the nonmoving party’s favor. In re Oracle Corp. Sec. Litig.,
 13   627 F.3d 376, 387 (9th Cir. 2010) (citing Anderson, 477 U.S. at 255). Nevertheless,
 14   inferences are not drawn out of thin air, and it is the nonmoving party’s obligation to
 15   produce a factual predicate from which the inference may be drawn. Richards v.
 16   Nielsen Freight Lines, 602 F.Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d, 810 F.2d
 17   898 (9th Cir. 1987). “[M]ere disagreement or the bald assertion that a genuine issue of
 18   material fact exists” does not preclude summary judgment. Harper v. Wallingford,
 19   877 F.2d 728, 731 (9th Cir. 1989).
 20   III.      DISCUSSION
 21             The Court typically begins its orders granting motions for summary judgment
 22   with a section setting forth the undisputed material facts, which are usually about the
 23   events giving rise to the claims. Here, however, such facts are not material to the
 24   disposition of the Motion because both of Plaintiff’s claims are barred by the
 25   applicable statutes of limitations, and Plaintiff’s fraudulent omission claim is also
 26   barred by the economic loss doctrine.
 27          A. Plaintiff’s Claims are Barred by the Applicable Statutes of Limitations.
 28             A three-year (1,095 days) statute of limitations applies to Plaintiff’s fraud claim
                                                   3.
Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 4 of 9 Page ID #:46907



  1   (see Cal. Code Civ. P. § 338(d)), and a four-year (1,460 days) statute of limitations
  2   applies to his Song-Beverly Act claim for violation of the express warranty (see Cal.
  3   Com. Code § 2725). The parties agree for purposes of this Motion that Plaintiff’s
  4   claims accrued no later than April 9, 2013, when he traded in his allegedly defective
  5   2011 Fiesta for a different vehicle. Plaintiff filed this action in state court 1,764 days
  6   later, on February 5, 2018 – well after either limitations period expired. However,
  7   Plaintiff argues that pursuant to American Pipe and Const. Co. v. Utah, 414 U.S. 538
  8   (1974) (“American Pipe”), the limitations period was tolled by the class action lawsuit
  9   Klipfel v. Ford Motor Co., filed in California Superior Court on February 20, 2015.
 10         Plaintiff’s argument is unavailing. In American Pipe, the Supreme Court held
 11   that “the commencement of a class action suspends the applicable statute of
 12   limitations as to all asserted members of the class who would have been parties had
 13   the suit been permitted to continue as a class action.” American Pipe, 414 U.S. at 554.
 14   In Clemens v. DaimlerChrysler Corp., 534 F.3d 1017 (9th Cir. 2008), the Ninth
 15   Circuit stated that the “rule of American Pipe—which allows tolling within the federal
 16   court system in federal question class actions—does not mandate cross-jurisdictional
 17   tolling as a matter of state procedure.” Clemens, 534 F.3d at 1025. The Clemens Court
 18   further observed that “[t]he California Supreme Court has not adopted such cross-
 19   jurisdictional tolling,” and held that “the weight of authority and California’s interest
 20   in managing its own judicial system counsel us not to import the doctrine of cross-
 21   jurisdictional tolling into California law.” Id. Shortly thereafter, the Ninth Circuit
 22   further held that “the Clemens decision would foreclose application of American
 23   Pipe” cross-jurisdictionally. See Hatfield v. Halifax PLC, 564 F.3d 1177, 1187 (9th
 24   Cir. 2009).
 25         Regarding another member case of this MDL, Mark Pedante v. Ford Motor
 26   Co., CV-17-06656, this Court addressed whether American Pipe applied to toll the
 27   limitations period during the pendency of the class action Vargas v. Ford Motor Co.,
 28   CV 12-08388. See In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab.
                                            4.
Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 5 of 9 Page ID #:46908



  1   Lit., No. CV1706656ABFFMX, 2019 WL 6998668, at *4 (C.D. Cal. Sept. 5, 2019).
  2   There, Pedante sought to apply American Pipe tolling cross-jurisdictionally. Noting
  3   that the California Supreme Court had not adopted cross-jurisdictional American Pipe
  4   tolling, and relying upon Clemens, this Court ruled that American Pipe tolling could
  5   not be applied in Pedante’s case.
  6         Here, Plaintiff relies on a different class action—Klipfel—to toll his limitations
  7   period pursuant to American Pipe, and argues that Klipfel does not implicate cross-
  8   jurisdictional tolling because it was originally filed in state court. Defendant responds
  9   that Klipfel cannot save Plaintiff’s claims for many reasons, including that it does
 10   implicate cross-jurisdictional tolling because it was removed to federal court.2
 11         The Court need not resolve whether this case involves cross-jurisdictional
 12   tolling because even if, under American Pipe, Klipfel were to toll the period for
 13   Plaintiff’s claims, it would not toll enough time to spare them. According to Plaintiff’s
 14   calculations, between Plaintiff’s trade-in date (April 9, 2013) and the filing of his
 15   Complaint (February 5, 2018), 1,764 days elapsed. Between the day Klipfel was filed
 16   (February 20, 2015) and the day it was closed upon consolidation with Vargas
 17   (December 2, 2015), only 286 days passed. This leaves 1,478 days of untolled time
 18   from the day Plaintiff traded in his vehicle to the day he filed his Complaint. This is
 19   more than the maximum 4 year (1,460 days) statutory period in issue.
 20         Plaintiff presents a different calculation, stating that the period should be tolled
 21   under Klipfel from the day Klipfel was filed (February 20, 2015) until Plaintiff “opted-
 22
 23   2
        Plaintiff anticipated Defendant’s argument that because Klipfel was removed, it
 24   implicates cross-jurisdictional tolling, but instead of briefing it, Plaintiff requested “a
      full opportunity to brief and debunk that proposition.” See Opp’n p. 7, fn. 1. But
 25   Plaintiff’s opportunity to address that issue was his opposition. A further opportunity
 26   will not be granted. Nevertheless, the Court acknowledges that the term “cross-
      jurisdictional” in this context is subject to some ambiguity. See, e.g., Centaur Classic
 27   Convertible Arbitrage Fund Ltd. v. Countrywide Fin. Corp., 878 F. Supp. 2d 1009,
      1016 (C.D. Cal. 2011) (noting differing understandings of the term).
 28
                                                  5.
Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 6 of 9 Page ID #:46909



  1   out of the consolidated class settlement” (September 1, 2017), which is 925 days. See
  2   Opp’n 2:20-23; see also Opp’n 7:15-17 (inaccurately recharacterizing this period as
  3   “the 925-day duration of Klipfel. . .”). Tolling the period for 925 days would leave
  4   only about 839 days of untolled time, which is less than the shortest limitations period
  5   here (3 years, or 1,095 days), and Plaintiff’s claims would be timely. However,
  6   Plaintiff relies solely on Klipfel for tolling the period, and provides no support for
  7   tolling the period once Klipfel was closed upon its consolidation with Vargas. Under
  8   the reasoning of American Pipe and its progeny, a class action can toll the limitations
  9   period for individual claims only as long as that class action includes viable class
 10   claims. A case that is closed no longer includes viable class claims; therefore
 11   Plaintiff’s calculation of the time tolled by Klipfel is not supported by American Pipe.
 12   And, as noted above, the Court already ruled that American Pipe tolling could not
 13   apply to toll the period for the pendency of the Vargas case.
 14         Furthermore, even if American Pipe tolling were available through Klipfel, and
 15   it could toll enough time, Plaintiff’s claims would still not be saved because they were
 16   not pled in Klipfel. The tolling rule does not “ ‘leave[ ] a plaintiff free to raise different
 17   or peripheral claims following denial of class status.’ ” Williams v. Boeing Co., 517
 18   F.3d 1120, 1136 (9th Cir. 2008) (citing Crown, Cork & Seal Co., Inc. v. Parker, 462
 19   U.S. 345, 350 (1983) (Powell, J. concurring)). Thus, for example, even where a prior
 20   class action tolled the limitations period for promotion discrimination, hostile work
 21   environment, and retaliation claims, it was not tolled for a compensation
 22   discrimination claim that was not pled. Id. Here, Plaintiff’s only remaining claims are
 23   a claim for common law fraud and a Song-Beverly Act claim for breach of the express
 24   warranty. Klipfel pled no fraud claim whatsoever, so it could not toll the limitations
 25   period for Plaintiff’s common law fraud claim. Klipfel did plead an express warranty
 26   claim, but it was under Cal. Comm. Code § 2313 (a UCC claim), which has different
 27   elements than a Song-Beverly claim. For example, Song-Beverly requires a plaintiff
 28   to prove that the defect substantially impairs the use, value, or safety of a vehicle in
                                                6.
Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 7 of 9 Page ID #:46910



  1   order to establish a breach of an express or written warranty, while §2313 has no such
  2   element. See Orichian v. BMW of N. Am., LLC, 226 Cal. App. 4th 1322, 1333 (2014),
  3   as modified (July 1, 2014) (“Unlike her count for breach of express warranty under
  4   Song-Beverly, plaintiff’s count for breach of written warranty under [] the California
  5   Uniform Commercial Code [§ 2313] does not require proof of a defect that
  6   substantially impaired the use, value, or safety of a vehicle.”). Accordingly, even if
  7   Klipfel would toll the statutes of limitation for a long enough time, it could do so for
  8   Plaintiff’s claims, because they are not the same claims as those pled in Klipfel.
  9   Accord Natan v. Citimortgage, Inc., No. CV145779DSFPLAX, 2016 WL 10837861,
 10   at *1 (C.D. Cal. Sept. 21, 2016), aff’d, 714 F. App’x 710 (9th Cir. 2017) (“neither
 11   American Pipe nor Jolly allows tolling for completely different claims with elements
 12   different from those pleaded in the class action”).
 13         In sum, even if Klipfel could toll the statute pursuant to American Pipe, it would
 14   not do so long enough to salvage Plaintiff’s claims. And although Plaintiff does not
 15   expressly rely on Vargas, the Court previously held that Vargas does not trigger
 16   American Pipe tolling. Furthermore, Plaintiffs claims could not be tolled by Klipfel
 17   because they differ from the claims pled in Klipfel. Accordingly, more than four years
 18   have passed between the date Plaintiff traded in his vehicle and the date he filed his
 19   Complaint, so both of his remaining claims are barred by the statutes of limitations.
 20   The Motion will be granted on this basis.
 21      B. Plaintiff’s Fraudulent Omission Claim is Also Barred by the Economic
 22         Loss Rule.
 23         Ford argues that Plaintiff’s fraudulent omission claim is barred by the economic
 24   loss rule. “[T]he economic loss rule provides [that] where a purchaser’s expectations
 25   in a sale are frustrated because the product he bought is not working properly, his
 26   remedy is said to be in contract alone, for he has suffered only ‘economic’ losses.” See
 27   Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal.4th 979, 988 (2004) (internal
 28   quotation omitted). The rule “bar[s] a plaintiff’s tort recovery of economic damages
                                                7.
Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 8 of 9 Page ID #:46911



  1   unless such damages are accompanied by some form of physical harm (i.e., personal
  2   injury or property damage).” North American Chemical Co. v. Superior Court, 59
  3   Cal.App.4th 764, 777 (1997). Ford argues that Plaintiff’s fraud claim—a tort—fails
  4   under the economic loss rule because he has alleged only economic losses resulting
  5   from his disappointed expectations from Ford’s alleged failure to satisfy its warranty
  6   obligations. Plaintiff argues that Robinson Helicopter established an exception to the
  7   economic loss rule for fraudulent inducement claims such as his claim for fraudulent
  8   omission.
  9         The Court previously held in a different case in this MDL (Altamirano-Torres,
 10   CV 17-07388) that the economic loss rule barred a fraudulent omission claim
 11   indistinguishable from the claim herein. See In re Ford Motor Co. DPS6 Powershift
 12   Transmission Prod. Liab. Litig., 483 F. Supp. 3d 838, 847-850 (C.D. Cal. 2020). That
 13   Order included an extensive discussion of the Robinson Helicopter exception upon
 14   which Plaintiff relies, and found that Robinson Helicopter excepted only fraudulent
 15   misrepresentation claims from the operation of the economic loss rule, and did not
 16   except fraudulent omission claims like the one pled here. The Court sees no reason to
 17   depart from that analysis, and incorporates it herein by reference.
 18         Plaintiff argues that some cases have come out the other way, finding that
 19   fraudulent omissions are not barred by the economic loss rule. But that appears to go
 20   against the majority view, which the Court finds more sound. As a fellow member of
 21   this Court recently observed “ ‘the weight of authority within the Ninth Circuit’
 22   indicates that the [Robinson Helicopter] exception only applies to where a party has
 23   made affirmative representations such that the economic loss rule bars ‘fraudulent
 24   omission claims under California law.’ [citation] Plaintiffs do not present any
 25   argument for why the Court should follow the minority view [whereas], the majority
 26   view seems to better comport with the California Supreme Court’s direction that the
 27   fraud exception to the economic loss rule is ‘narrow in scope and limited to a
 28   defendant’s affirmative misrepresentations.’ ” Drake v. Toyota Motor Corp., No.
                                               8.
Case 2:18-ml-02814-AB-PVC Document 1090 Filed 03/29/21 Page 9 of 9 Page ID #:46912



  1   2:20-CV-01421-SB-PLA, 2020 WL 7040125, at *12 (C.D. Cal. Nov. 23, 2020) (citing
  2   Robinson Helicopter, 34 Cal. 4th at 993); accord Mosqueda v. Am. Honda Motor Co.,
  3   Inc., 443 F. Supp. 3d 1115, 1134 (C.D. Cal. 2020) (“courts construing Robinson have
  4   limited the exception to fraudulent inducement claims based on affirmative
  5   misrepresentations, not omissions”); Hammond v. BMW of N. Am., LLC, No. CV 18-
  6   226 DSF (MRWX), 2019 WL 2912232, at *3 (C.D. Cal. June 26, 2019)
  7   (because “Robinson Helicopter expressly limits its holding to affirmative
  8   misrepresentations,” fraudulent omission claim is barred by the economic loss rule).
  9         Thus, the economic loss rule bars Plaintiff’s claim for fraudulent inducement by
 10   omission. Ford is therefore entitled to summary judgment on this claim.
 11   IV.   CONCLUSION
 12         For the above reasons, the Court GRANTS Ford’s Motion for Summary
 13   Judgment.
 14         Ford is ORDERED to file a Proposed Judgment within 5 days of the issuance
 15   of this Order. Any objections to the Proposed Order must be filed within 3 days.
 16         Dkt. Nos. 1028 and 1051 are DENIED AS MOOT.
 17         All other dates in the Hobart matter are VACATED.
 18
 19         IT IS SO ORDERED.
 20
 21   Dated: March 29, 2021           _______________________________________
 22                                   HONORABLE ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT COURT JUDGE
 23
 24
 25
 26
 27
 28
                                               9.
